Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
 
Response to Request for Continued Examination
This communication is in response to the Amendment filed on 07/01/2021.

Objection of Claim 3
Applicant has amended the claim as suggested by examiner and the claim objection is withdrawn. 

Rejection of Claims 1-20 under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that the amendment resolves the 112a and 112b issues.
Examiner’s Response:
The amendment resolves the prior 112a and 112b issues. However, the amendment renders new 112a issue. Therefore the 112b rejection is withdrawn and the new 112a rejection is outstanding.

Rejection of Claims 1-20 under 35 U.S.C. 103 
Applicant’s Arguments:

Examiner’s Response:
KHANNAH teaches “wherein the resource management service makes the determination to return the first computing resource to the pool after waiting … without receiving the second query; (Fig.7, Col.20, Ln.8-15, After the execution of the execution job of the program is completed, the local storage on the computing node may in some embodiments be erased or otherwise cleared after any output data from the execution is copied back to the DPE service's long-term storage location, such as in preparation for or as part of initiating execution of another execution job on the computing node (e.g., another execution job of a different program for a different user)) [Comment: if there is no other execution job(s) from the same user, the computing node/resource is returned to the pool for executing another job from a different user.] send, by the resource management service, a response to the pool management event to the first computing resource; perform one or more operations at the first computing resource based at least in part on the response received from the resource management service for the pool management event, wherein the response indicates a determination by the resource management service to perform the one or more operations at the first computing resource (Col.26, Ln.44-52; Col.9, Ln.59-Col.10, Col.30, Ln.48-63;The DPESSM module 340…further dynamically modify the ongoing distributed execution of programs on the computing nodes 360, such as under control of the Dynamic Modification Manager module 346 of DPESSM module 340; the dynamic modifying of the ongoing distributed execution of the program on the multiple computing nodes of the cluster may include optionally performing various types of changes in certain situations, and the DPESSM module 110 may select which types of actions to pursue in which situations…the DPESSM module 110 may similarly determine which types of changes to make (e.g., how to reduce bottlenecks corresponding to resource usage of the distributed program execution by altering the distributed program execution in one or more ways, such as by altering which execution jobs and/or input data are used by particular computing nodes…; The actions of blocks 435-441 may be performed by, for example, the Dynamic Monitoring Manager module 348 and/or the Dynamic Modification Manager module 346 of FIG. 3, or otherwise by the DPESSM modules 110 and 180 of FIGS. 1A and 1B)) [Comment: The management component, for example Distributed Program Execution Service System Manager (DPESSM), is the “resource management service”.] to return the first computing resource to the pool to be available to execute a third query requested by the different client” (Col.20, Ln.8-15, After the execution of the execution job of the program is completed, the local storage on the computing node may in some embodiments be erased or otherwise cleared after any output data from the execution is copied back to the DPE service's long-term storage location, such as in preparation for or as part of initiating execution of another execution job on the computing node (e.g., another execution job of a different program for a different user)).
Moreover, a new reference DOUBLEDAY (US 2016/0373478 A1) is introduced to teach the amended limitations regarding “not replacing a computing resource when not exceeding an age threshold”. In analogous teaching of resource monitoring, DOUBLEDAY teaches determining that an age of a networking/computing resource does not exceed a lifetime/lifecycle threshold (low/medium risk, not high risk) (¶ [0057-0059], ¶ [0062], ¶ [0035], An asset lifecycle factor may be determined by comparing a current operating age of network device 140 a to an expected lifetime of network device 140 a … Technology risk program 139 may keep track of the age of each network device 140 and update the associated asset lifecycle factor as each network device 140 ages closer to its expected lifetime. For example, if network device 140 a has an expected lifetime of 10 years, technology risk program 139 may assign a low-risk level to network device 140 for the first three years of operation, a medium-risk level when network device is 4-7 years old, and a high-risk level when the network device is more than 7 years old; if network device 140 associated with change request is operating at 95% capacity, is five-years old … the technology risk score may be calculated as a high-risk level for network device 140; Network devices 140 may include, but are not limited to one or more web servers, application servers, databases, mainframes) so that the networking resource can avoid being replaced (¶ [0100-0101], ¶ [0081], operational risk module 130 may determine the appropriate counter measure based on the factors contributing to the high-risk level. For instance, if technology risk factor indicates a high-risk level based on the use of an older network device 140 operating at capacity, operational risk module 130 may notify the network administrator that network device 140 should be updated or replaced … operational risk module 130 may organize and prioritize the urgency of the risk factors by assessing the immediacy of the risks presented. For instance, network device 140 may be running at 85% capacity and may be six years old with a life expectancy of ten years. Operational risk module 130 may identify that network device 140 may need to be replaced or updated in the next year to avoid an operational failure; This may allow the user to identify the network administrators and/or network devices 140 handling the network application and see if network device 140 should be upgraded or replaced based on the capacity, asset lifecycle and resiliency risk factors). Please see the complete Graham v. Deere analysis in the 103 rejection.
	For a record of prosecution, another reference KUMARASAMY (US 2013/0262638 A1) (¶ [0052], ¶ [0024], ¶ [0039], ¶ [0051]) is also identified and included in Form 892 for teaching “not replacing a computing resource when not exceeding an age threshold”.

DETAILED ACTION
                                                                            Notes
For a record of prosecution: functions for “resource management service”/”pool manager” and “network-based service” recited in claims 1, 3-6, 10 and 13 do NOT invoke 112f claim interpretation. Because according to ¶ [0088], claim 4 and claim 20 of the specification, both of the “resource management service”/”pool manager” and “network-based service” are software (¶ [0088], “FIG. 15 also includes a server computer 1502F that can execute some or all of the software components described above. For example, and without limitation, the server computer 1502F can execute various components for providing different services of a provider network 200, such as the managed query service 270, the data catalog service 280, resource management service 290, and other services 1510 (e.g., discussed above) and/or the other software components described above”; claim 4, “the network-based service is a managed query service”; claim 20, “wherein the pool manager is a resource management service”). Therefore, “resource management service”/”pool manager” and “network-based service”/”managed query service” as software components do NOT invoke 112f claim interpretation.
Moreover, functions for “execution engine” and “management agent” in claims 17-19 do NOT invoke 112f claim interpretation, because the non-transitory computer readable storage medium (memory) is the claimed hardware structure. In addition, “engine” and “agent” are well-known to be software.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 5, and 14 recite “a determination, by the first computing resource, that the resource should not be replaced with another computing resource in the pool after determining that a time since creation of the first computing resource does not exceed an age threshold for computing resources in the pool”. However, the closest finding in the specification is ¶ [0071] of the PG Pub. which describes determining whether a computing resource has exceeded the age threshold. However, there is no written description for what action should be taken when a computing resource does NOT exceed an age threshold. Therefore the bolded limitations above regarding “the resource should not be replaced” when it “does not exceed an age threshold” renders written description issue. The dependent claims fail to cure the deficiency and thus are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over KHANNA (US 8,296,419 B1), in view of CAO (US 2017/0142157 A1), and further in view of DAKE (US 2013/0227355 A1), and further in view of PERON (FR 2929473), and further in view of DOUBLEDAY (US 2016/0373478 A1), hereinafter KHANNA-CAO-DAKE-PERON-DOUBLEDAY.
Per claims 1, 5, and 14, KHANNA teaches “A system, comprising: a first one or more nodes, respectively comprising a first processor and a first memory (claim 15 and claim 21, A non-transitory computer-readable medium whose contents configure a computing system to perform a method; one or more components of a distributed execution service that are configured to, when executed by at least one of the one or more processors) that implement a resource management service; (Fig.1A, 1B, Col.2, Ln.46-47; Col. 7, Ln.46-47; distributed program execution (“DPE”) service; Distributed Program Execution Service System Manager (“DPE Service SM” or “DPESSM”) module 110) and a pool comprising a plurality of computing resources, wherein the plurality of computing resources in the pool are configured to perform queries responsive to respective requests from clients of a network-based service; (Fig.1, 2, Col.7, Ln.44-50; Col.8, Ln.29-54; In the example of FIG. 1A, a number of users 140 are interacting over a network 100 with an illustrated embodiment of a Distributed Program Execution Service System Manager (“DPE Service SM” or “DPESSM”) module 110 to initiate distributed execution of programs on one or more computing nodes 120 that are available for executing programs of the users; the various users 140 may interact with the DPESSM module 110 to make requests and specify various information…the users may interact with the DPESSM module 110 to initiate and configure execution of programs in various ways in various embodiments, such as by specifying a number and/or type of computing nodes for execution of programs) monitor, at a first computing resource of the pool, the first computing resource for pool management events (Fig. 1A, 1B, 3, 4C, 7; Col.19, Ln.43-52; Col.26, Ln.44-48; The monitoring may include using a system manager module to initiate execution of execution jobs on particular computing nodes, and to subsequently obtain status information from the computing nodes (e.g., …. by the computing nodes pushing status information to the system manager module, such as periodically or when particular events occur); The DPESSM module 340 may also dynamically monitor or otherwise interact with one or more of the computing nodes 360 to track use of those computing nodes, such as under control of the Dynamic Monitoring Manager module 348 of DPESSM module 340) based on the monitoring, detect, at the first computing resource, a pool management event … associated with operation of the first computing resource; responsive to detection of the pool management event at the first computing resource, send an indication of the pool management event from the first computing resource to the resource management service … for the resource management service, (Col.19, Ln.46-52; Col.3, Ln.18-26; obtain status information from the computing nodes (e.g., by the system manager module pulling status information from the computing nodes, such as by periodically requesting status information from each computing node, and/or by the computing nodes pushing status information to the system manager module, such as periodically or when particular events occur; the DPE service may automatically obtain some or all of that status information from the master node. In other embodiments, the DPE service may automatically gather other types of status information, such as directly from execution jobs executing on the cluster computing nodes, by interacting with manager modules of the DPE service that are local to various of the cluster computing nodes to determine status information for that computing node) [Comment: computing nodes/resources pushing status/events when detecting the events means that the computing nodes detect and transmit status/events.] wherein the pool management event indicates a result for a first query by the first computing resource (Col.29, Ln.5-11; the status information may include information about particular operations that have been … completed … information about output data that has been generated by completion of some or all operations) is stored by the first computing resource in a data storage service for access by the client (Col.12, Ln.23-27; Col.20, Ln.1-6; Col.35, Ln.4-8; Col.34, Ln.10-16; The illustrated DPESSM module 180 performs at least some of the described techniques in order to manage distributed execution of programs using the computing systems 175 and 182, and to optionally persistently store at least some program execution results on storage systems 160; after the execution of the execution job is completed and any output data from the execution is generated … is copied back to the long-term storage location for the DPE service; all of the execution jobs have completed … store those final results and/or provide them to the user; the computing nodes may supply such output information back to the routine 400, such as for storage in a long-term storage location of the DPE service, while in other embodiments the output results may instead be stored on the computing nodes, and/or stored by the computing nodes on one or more long-term storage locations remote from the computing nodes) [Comment: the long-term storage system 160 for storing the results of DPE service is separate from computing nodes/resources 175 and 182.] after receipt of the pool management event, waiting …, by the resource management service, to determine if a second query associated with a same submitter as the first query is received …, (Col.24, Ln.61-Col.25, Ln.7, the DPE service may provide other types of functionality in at least some situations. For example, a user may initiate the distributed execution of a first program on a cluster of multiple computing nodes, but may maintain the cluster of multiple computing nodes even after the distributed execution of the first program has ended. One reason that the user may maintain the cluster is to execute a distinct second program on the existing cluster after the first program has ended, such as a second program that uses the same or similar configuration (e.g., the same type of program but with a new input data set), or instead a second program that uses generated results or other output data from the execution of the first program as input data for the distributed execution of the second program) [Comment: DPE/DPESSM maintains the computing node(s)/resource(s) for the same user in case that the same user might need it for executing another job/query.] wherein the resource management service makes the determination to return the first computing resource to the pool after waiting … without receiving the second query; (Fig.7, Col.20, Ln.8-15, After the execution of the execution job of the program is completed, the local storage on the computing node may in some embodiments be erased or otherwise cleared after any output data from the execution is copied back to the DPE service's long-term storage location, such as in preparation for or as part of initiating execution of another execution job on the computing node (e.g., another execution job of a different program for a different user)) [Comment: if there is no other execution job(s) from the same user, the computing node/resource is returned to the pool for executing another job from a different user.] send, by the resource management service, a response to the pool management event to the first computing resource; perform one or more operations at the first computing resource based at least in part on the response received from the resource management service for the pool management event, wherein the response indicates a determination by the resource management service to perform the one or more operations at the first computing resource (Col.26, Ln.44-52; Col.9, Ln.59-Col.10, Col.30, Ln.48-63;The DPESSM module 340…further dynamically modify the ongoing distributed execution of programs on the computing nodes 360, such as under control of the Dynamic Modification Manager module 346 of DPESSM module 340; the dynamic modifying of the ongoing distributed execution of the program on the multiple computing nodes of the cluster may include optionally performing various types of changes in certain situations, and the DPESSM module 110 may select which types of actions to pursue in which situations…the DPESSM module 110 may similarly determine which types of changes to make (e.g., how to reduce bottlenecks corresponding to resource usage of the distributed program execution by altering the distributed program execution in one or more ways, such as by altering which execution jobs and/or input data are used by particular computing nodes…; The actions of blocks 435-441 may be performed by, for example, the Dynamic Monitoring Manager module 348 and/or the Dynamic Modification Manager module 346 of FIG. 3, or otherwise by the DPESSM modules 110 and 180 of FIGS. 1A and 1B)) [Comment: The management component, for example Distributed Program Execution Service System Manager (DPESSM), is the “resource management service”.] to return the first computing resource to the pool to be available to execute a third query requested by the different client” (Col.20, Ln.8-15, After the execution of the execution job of the program is completed, the local storage on the computing node may in some embodiments be erased or otherwise cleared after any output data from the execution is copied back to the DPE service's long-term storage location, such as in preparation for or as part of initiating execution of another execution job on the computing node (e.g., another execution job of a different program for a different user)).
Although KHANNA discloses using an application programming interfaces (API) to transmit events/status (Col.6, Ln.60-Col.7, Ln.6; the DPE service may provide a GUI that a remote user may interactively use to view status information related to ongoing distributed program execution… may provide one or more APIs (“application programming interfaces”) that enable a computing device and program of the user to programmatically interact with the DPE service to obtain such tracked information), however the API is used to transmit the events from computing resources to users instead of to a management component (“a resource management service”). Therefore KHANNA does not explicitly teach sending the event to a resource management service via “via a programmatic interface”.
	In analogous teaching of managing computing resources, CAO teaches transmitting events by computing resources/nodes (VMs in cloud servers) to a management component (server) via an API (Fig.4, ABSTRACT, ¶ [0079], ¶ [0089] and ¶ [0067], monitoring, by a computing device, compliance-related event information by periodically or intermittently receiving the compliance-related event information via an application programming interface (API) of the computing device; compliance related events and usage patterns are monitored. For example, the compliance server 210 may monitor the compliance related event and usage patterns by using an API to periodically and/or intermittently receive event information relating to compliance checks; the compliance server 210 may monitor the cloud configuration… using an API to periodically or intermittently request updated configuration information…Alternatively, the API may receive push notifications indicating updates to the cloud configuration; The compliance server 210 may perform compliance checks with various endpoints (e.g., VMs) of the cloud server(s) 205).
Thus, given the teaching of CAO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of transmitting events from computing resources to a management component via an API of CAO into transmitting monitored events from computing resources to a management component (“a resource management service”) of KHANNA, such that monitored events would be transmitted from computing resources to a management component (“a resource management service”) via an API. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of transmitting events from resources to a management component via an API as taught by CAO into another known method of transmitting monitored events from resources to a management component as taught by KHANNA to yield predictable and reasonably successful results (KSR MPEP 2143).
Further, KHANNA further teaches computing nodes/resources pushing status/events when detecting the status/events occurring, which means that the computing nodes detect and transmit status/events. KHANNA further teaches the status/events comprise operations having been initiated, completed, etc., input data having been used, output data having been generated, execution having encountered a failure, a bottleneck, etc. (Col.19, Ln.46-52; Col.3, Ln.18-26; Col.29, Ln.5-11; Col.13, Ln.55-Col.14, Ln.7; obtain status information from the computing nodes (e.g., by the system manager module pulling status information from the computing nodes, such as by periodically requesting status information from each computing node, and/or by the computing nodes pushing status information to the system manager module, such as periodically or when particular events occur; the status information may include information about particular operations that have been initiated, completed, or are in progress, information about input data that has been used by the execution, information about output data that has been generated by completion of some or all operations, information about partial intermediate data that reflects ongoing execution of the execution job, etc.; the status information 210 includes various execution state information regarding the distributed execution of Program X, such as…has encountered one or more problems (e.g., a failure or other unavailability, a bottleneck caused by another executing program, etc.)). These conditions (operations having been initiated, completed, etc., input data having been used, output data having been generated, execution having encountered a failure, a bottleneck, etc.) are detection criteria to detect their occurrences. Therefore, although KHANNA does not explicitly disclose “detection criteria”, KHANNA in view of CAO (hereinafter KHANNA-CAO) implicitly teaches “according to detection criteria associated with operation of the first computing resource”. 
In analogous teaching of detecting and reporting events, DAKE explicitly teaches computing nodes/resources detecting status/events locally based on detection criteria/policy and reporting the detected status/events to a management node (Fig.2, ¶ [0029], ABSTRACT, ¶ [0020], the cloud controller 150 may include a cloud health monitor 160 configured to apply a failure policy and to receive health status of one or more nodes 127, 130a-130n, 230, internally. In response to a transmission of a failure policy to one or more nodes 127, 130a-130n, 230 at system startup, when one or more failure criteria corresponding to the failure policy are reached by internal monitoring components of a node 127, 130a-130n, 230, the node 127, 130a-130n, 230 may asynchronously report a failure status; Methods and systems for offloading health-checking policy in a distributed management environment are provided. A failure policy is received at a node of a cloud from a cloud health monitor…The node reports at least one fault based on the satisfied failure policy to the cloud health monitor; (i.e., the nodes 130 a-130 n) that may be used as cloud computing resources… (i.e., the nodes 127) may be utilized directly as cloud computing resources). [Comment: Also see ¶ [0023] for similar teachings.]
Thus, given the teaching of DAKE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of computing nodes/resources detecting and transmitting status/events based on detection criteria of DAKE into computing nodes/resources detecting and transmitting various modification status/events to a management node of KHANNA-CAO, such that computing nodes/resources would detect various modification status/events locally based on detection criteria and report the detected status/events to a management node. One of ordinary skill in the art would have been motivated to do so because DAKE recognizes that it would have been advantageous to distribute detection policy to nodes and offload detection responsibility to the nodes in order to mitigate network consumption problems and improve speed of metric gathering (¶ [0022] and ¶ [0017], a cloud health monitor 160 of the cloud controller 150 is configured to oversee, offload, and distribute a failure policy to health monitoring components of nodes; Policy decision execution is offloaded into the network node, while the activity of deciding the policy still occurs in the central management system. This mitigates network consumption problems and reduces MTTR (which improves availability) by permitting very fast metric gathering using the CPU speed of a locally managed node without involving the network to transmit the data using network speed (which is 100,000's times slower). As a result, availability improves and significant network resource utilization is reduced). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of detecting and reporting status/events of computing nodes/resources (computing nodes locally detecting based on detection criteria and reporting accordingly) as taught by DAKE into another known method of detecting and reporting status/events of computing nodes/resources (detecting and pushing various modification status/events of computing nodes/resources) as taught by KHANNA-CAO to yield predictable and reasonably successful results, especially given that DAKE and KHANNA are in the same field of endeavor of monitoring computing nodes (KSR MPEP 2143).
Although KHANNA teaches maintaining a computing resource/node for receiving a request to perform another job from a same client before returning the computing resource/node and any action (e.g. returning) would have a period of time lag, KHANNA does not explicitly disclose maintaining the computing resource by waiting for “a period of time” and returning the computing resource after waiting for “the period of time”. 
In analogous teaching, PERON explicitly teaches maintaining a resource by waiting for a period of time and returning/releasing the resource after waiting for the period of time without receiving another request/stall (ABSTRACT, Para. 2, The method of terminating a call …comprises: a detection step of a hang-up of the terminal (3A, 3B) during the call; a step of sending to a device of the IP core network (2) a resource release message allocated to the call; and after the detection step, a waiting step of a predetermined duration before sending the release message. According to the invention, the release message is sent at the end of the step of waiting if no stall of the terminal (3A, 3B) has been detected for the predetermined duration; In the invention, advantageously, due to the non-transmission of the release message during the timeout period, all resources allocated for the call are maintained following the hang-up. In this way, in response to a stall of the terminal during the timeout period (that is to say more specifically to a rediscovering of the terminal), the communication can resume transparently for the network and the users participating in the communication).
Thus, given the teaching of PERON, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of maintaining a resource by waiting for a period of time before returning/releasing the resource of PERON into maintaining a computing resource/node for receiving a request to perform another job from a same client before returning the computing resource/node of KHANNA-CAO modified by DAKE (hereinafter KHANNA-CAO-DAKE), such that a computing resource/node would be maintained by waiting for a period of time for receiving a request to perform another job from a same client before returning the computing resource/node. One of ordinary skill in the art would have been motivated to do so because PERON recognizes that it would have been advantageous to maintain resources for a period of time for resuming (Para. 2, The sending and receiving of the resource release message, respectively by the terminal and the core of the IP network, usually terminate the communication, the network and the terminals involved in the call then releasing the resources allocated to this call. In the invention, advantageously, due to the non-transmission of the release message during the timeout period, all resources allocated for the call are maintained following the hang-up. In this way, in response to a stall of the terminal during the timeout period (that is to say more specifically to a rediscovering of the terminal), the communication can resume transparently for the network and the users participating in the communication). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of maintaining a resource (maintaining a resource by waiting for a period of time and returning/releasing the resource after waiting for the period of time without receiving another request) as taught by PERON into another known method of maintaining a resource (maintaining a computing resource/node for receiving a request to perform another job from a same client before returning the computing resource/node) as taught by KHANNA-CAO-DAKE to yield predictable and reasonably successful results of maintaining a computing resource/node by waiting for a period of time for receiving a request to perform another job from a same client before returning the computing resource/node (KSR MPEP 2143).
However, KHANNA-CAO-DAKE modified by PERON (hereinafter KHANNA-CAO-DAKE-PERON) does not teach “a determination, by the first computing resource, that the resource should not be replaced with another computing resource in the pool after determining that a time since creation of the first computing resource does not exceed an age threshold for computing resources in the pool”.
In analogous teaching of resource monitoring, DOUBLEDAY teaches determining that an age of a networking/computing resource does not exceed a lifetime/lifecycle threshold (low/medium risk, not high risk) (¶ [0057-0059], ¶ [0062], ¶ [0035], An asset lifecycle factor may be determined by comparing a current operating age of network device 140 a to an expected lifetime of network device 140 a … Technology risk program 139 may keep track of the age of each network device 140 and update the associated asset lifecycle factor as each network device 140 ages closer to its expected lifetime. For example, if network device 140 a has an expected lifetime of 10 years, technology risk program 139 may assign a low-risk level to network device 140 for the first three years of operation, a medium-risk level when network device is 4-7 years old, and a high-risk level when the network device is more than 7 years old; if network device 140 associated with change request is operating at 95% capacity, is five-years old … the technology risk score may be calculated as a high-risk level for network device 140; Network devices 140 may include, but are not limited to one or more web servers, application servers, databases, mainframes) so that the networking resource can avoid being replaced (¶ [0100-0101], ¶ [0081], operational risk module 130 may determine the appropriate counter measure based on the factors contributing to the high-risk level. For instance, if technology risk factor indicates a high-risk level based on the use of an older network device 140 operating at capacity, operational risk module 130 may notify the network administrator that network device 140 should be updated or replaced … operational risk module 130 may organize and prioritize the urgency of the risk factors by assessing the immediacy of the risks presented. For instance, network device 140 may be running at 85% capacity and may be six years old with a life expectancy of ten years. Operational risk module 130 may identify that network device 140 may need to be replaced or updated in the next year to avoid an operational failure; This may allow the user to identify the network administrators and/or network devices 140 handling the network application and see if network device 140 should be upgraded or replaced based on the capacity, asset lifecycle and resiliency risk factors).
Thus, given the teaching of DOUBLEDAY, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of avoiding replacing a computing resource by determining an age of the computing resource not exceeding a lifetime/lifecycle threshold as taught by DOUBLEDAY into monitoring computing resources in a pool as taught by KHANNA-CAO-DAKE-PERON, such that a computing resource in a pool would avoid being replaced by determining an age of the computing resource not exceeding a lifetime/lifecycle threshold. One of ordinary skill in the art would have been motivated to do so because DOUBLEDAY recognizes that it would have been advantageous to monitor devices’ age and life expectancy to identify risks and devices that should be replaced (¶ [0018], ¶ [0081], The technological risks involved in a change request may involve analyzing the capacity, life expectancy, and resiliency of network devices affected by the change request. Taking quantitative measurements from real-time transactional data associated with the affected network devices may ensure that the volume of transactions handled by network devices is not approaching or exceeding the operational limits of the network device. The enterprise may also monitor the health (age) and compliance of network devices utilized in the enterprise's network; This may allow the user to identify the network administrators and/or network devices 140 handling the network application and see if network device 140 should be upgraded or replaced based on the capacity, asset lifecycle and resiliency risk factors). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of monitoring computing resources (avoid replacing a computing resource by determining an age of the computing resource not exceeding a lifetime/lifecycle threshold) as taught by DOUBLEDAY  into another known method of monitoring computing resources in a pool as taught by KHANNA-CAO-DAKE-PERON to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claims 2, 7, and 16, KHANNA further teaches “wherein the pool management event is a scrub event for the first computing resource, and wherein to perform the one or more operations at the first computing resource, the method comprises removing data associated with the first query executed at the first computing resource from the first computing resource” (Col.20, ln.8-15; Col.36, Ln.22-27; After the execution of the execution job of the program is completed, the local storage on the computing node may in some embodiments be erased or otherwise cleared after any output data from the execution is copied back to the DPE service's long-term storage location, such as in preparation for or as part of initiating execution of another execution job on the computing node (e.g., another execution job of a different program for a different user); the information in block 705 may be an indication to terminate execution of the execution job, and the actions performed in block 785 may include corresponding actions (e.g., to clear intermediate state information that was temporarily stored on the computing node, such as after that information has been persistently stored elsewhere).

Per claims 3, 10, and 17, KHANNA further teaches “receiving, at the first computing resource, a request to perform the first query at the first computing resource from the network-based service; generating one or more instructions to perform the first query at the first computing resource of the pool of computing resources; and submitting, the one or more instructions to perform the query” (Col.7, Ln.44-50; Col.12, Ln.35-39; a number of users 140 are interacting over a network 100 with an illustrated embodiment of a Distributed Program Execution Service System Manager (“DPE Service SM” or “DPESSM”) module 110 to initiate distributed execution of programs on one or more computing nodes 120 that are available for executing programs of the users; the DPESSM module 180 may in some embodiments initiate execution of the execution jobs by interacting with a VM manager module or other manager module that controls execution of programs for that selected computing node/system).

Per claim 6, KHANNA further teach “wherein the response received from the pool management confirms the one or more operations” (Col.32, Ln.38-43; Col.12, Ln.28-40; The information received in blocks 530 and 535 may be based on one or more interactions of the user with the displayed GUI, such as to confirm to use some or all of the recommended execution configuration parameters; the DPESSM module 180 may provide a GUI or other functionality that enables remote users to configure distributed program execution and/or to track and optionally modify ongoing distributed program execution…the DPESSM module 180…directly execute the execution jobs on the selected computing node/system). [Comment: Also see Col.34, Ln.40-43 and Col.36, Ln.22-27 for the teaching of confirming termination operation by DPESSM.]

Per claim 11, KHANNA further teaches “detecting an error for the performance of the first query at the execution engine; determining an error indication for the error to send to the network-based service; and sending the error indication to the network-based service” (Col.6, Ln.60-67; Col.3, Ln.18-26; Col.13, Ln.55-Col.14, Ln.7; Col.34, Ln.10-39; the DPE service may provide a GUI that a remote user may interactively use to view status information related to ongoing distributed program execution…; the DPE service may automatically obtain some or all of that status information from the master node. In other embodiments, the DPE service may automatically gather other types of status information, such as directly from execution jobs executing on the cluster computing nodes, by interacting with manager modules of the DPE service that are local to various of the cluster computing nodes to determine status information for that computing node; the status information 210 includes various execution state information regarding the distributed execution of Program X, such as…has encountered one or more problems (e.g., a failure or other unavailability, a bottleneck caused by another executing program, etc.; the computing nodes may supply such output information …errors may occur that cause one or more execution jobs to fail to complete, such as due to problems with the computing node on which the execution job is being performed, due to a network connection with the computing node, due to an error in the software corresponding to performing the execution job, due to problems with input data to be used for the performance of the execution job, etc…if an irreversible error occurs, the routine…may instead attempt to complete as much of the distributed execution of the program as possible and provide incomplete final results along with an indication that the program executed is completed with errors).

Per claims 12 and 18, KHANNA further teaches “sending an execution status for the first query to the network-based service” (Fig.2A; 2C; Col.3, Ln.18-26; Col.6, Ln.60-Col.7, Ln.6; the DPE service may automatically obtain some or all of that status information from the master node. In other embodiments, the DPE service may automatically gather other types of status information, such as directly from execution jobs executing on the cluster computing nodes, by interacting with manager modules of the DPE service that are local to various of the cluster computing nodes to determine status information for that computing node; the DPE service may provide a GUI that a remote user may interactively use to view status information related to ongoing distributed program execution… may provide one or more APIs (“application programming interfaces”) that enable a computing device and program of the user to programmatically interact with the DPE service to obtain such tracked information; the status information 210 is displayed as part of a GUI screen 285 that also includes various user-selectable controls 220). [Comment: also see Col.16, Ln.49-Col.17, Ln.6 for the teachings.]

Per claim 13, KHANNA further teaches “wherein the network-based service is a managed query service that executes queries on behalf of clients of the managed query service” (Fig.1A, 1B, Col.9, Ln.4-8; Col.12, Ln.39-40; Col.7, Ln.44-50; Col.8, Ln.29-54; a particular user may use a GUI or API provided by the module 110 to submit a request for execution of an indicated program using indicated input data, optionally along with a variety of other types of configuration information; execute the execution jobs on the selected computing node/system; In the example of FIG. 1A, a number of users 140 are interacting over a network 100 with an illustrated embodiment of a Distributed Program Execution Service System Manager (“DPE Service SM” or “DPESSM”) module 110 to initiate distributed execution of programs on one or more computing nodes 120 that are available for executing programs of the users; the various users 140 may interact with the DPESSM module 110 to make requests and specify various information…the users may interact with the DPESSM module 110 to initiate and configure execution of programs in various ways in various embodiments, such as by specifying a number and/or type of computing nodes for execution of programs).

Per claim 15, KHANNA further teaches “wherein the pool management event is a termination event for the first computing resource, and wherein, in performing the one or more operations at the first computing resource, the program instructions cause the one or more computing devices to implement terminating the first computing resource” (Col.34, Ln.40-43; Col.36, Ln.22-27; Col.34, Ln.24-36; Col.21, Ln.35-42; after one or more execution jobs are determined in block 635 to be completed, the routine continues to block 640 to determine whether there are more execution jobs to be executed and/or to be completed; the information in block 705 may be an indication to terminate execution of the execution job, and the actions performed in block 785 may include corresponding actions (e.g., to clear intermediate state information that was temporarily stored on the computing node, such as after that information has been persistently stored elsewhere); it will be appreciated that in some situations errors may occur that cause one or more execution jobs to fail to complete…if an irreversible error occurs, the routine may terminate the further distributed execution of the program; the execution of an execution job on a first computing node may be terminated and moved to another second computing node, such as if the first computing node is to be shut down for maintenance, is to be used for another execution job or other program (e.g., another execution job or other program with a higher priority), is being over-utilized, is showing signs of possible failure, is over-using one or more types of computing resources).

Per claim 19, KHANNA further teaches “sending, by the management agent, one or more performance metrics for the execution of the first query to the network-based service” (Fig.2A, 2C; Col.3, Ln.18-26; Col.6, Ln.60-Col.7, Ln.6; the DPE service may automatically obtain some or all of that status information from the master node. In other embodiments, the DPE service may automatically gather other types of status information, such as directly from execution jobs executing on the cluster computing nodes, by interacting with manager modules of the DPE service that are local to various of the cluster computing nodes to determine status information for that computing node; the DPE service may provide a GUI that a remote user may interactively use to view status information related to ongoing distributed program execution… may provide one or more APIs (“application programming interfaces”) that enable a computing device and program of the user to programmatically interact with the DPE service to obtain such tracked information; In the example of FIG. 2C, various status information 290 has been monitored regarding the distributed execution of Program X at Time 2… computing resource usage information that is shown in this example includes a quantity 290 d of disk I/O for an indicated hard disk that the computing node is using (e.g., an average over a prior period of time, a current point-in-time value, etc.) and a percentage 290 e of the total disk I/O for that indicated hard disk that the computing node is using, a quantity 290 f of network bandwidth I/O for an indicated local network that the computing node is using (e.g., an average over a prior period of time, a current point-in-time value, etc.) and a percentage 290 g of the total network bandwidth capacity for that indicated network that the computing node is using, etc. Various other types of computing resource usage information 290 h may similarly be shown). 

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KHANNA-CAO-DAKE-PERON-DOUBLEDAY, in view of IRIE (U.S. Pub. No. 2010/0082622 A1).
Per claims 4 and 20, KHANNA further teaches “wherein the resource management service… (Fig.1A, 110; Fig.1B, 180; Col.7, Ln.46-47; Distributed Program Execution Service System Manager (“DPE Service SM” or “DPESSM”) module 110) wherein the network-based service is a managed query service that executes queries on behalf of clients of the managed query service” (Fig.1A, 1B; Col.7, Ln.44-60; Col.8, Ln.29-31, In the example of FIG. 1A, a number of users 140 are interacting over a network 100 with an illustrated embodiment of a Distributed Program Execution Service System Manager (“DPE Service SM” or “DPESSM”) module 110 to initiate distributed execution of programs on one or more computing nodes 120 that are available for executing programs of the users…The network 100 may, for example, be a publicly accessible network of linked networks, possibly operated by various distinct parties, such as the Internet. In other embodiments, the network 100 may be a private network, such as, for example, a corporate or university network that is wholly or partially inaccessible to non-privileged users. In still other embodiments, the network 100 may include one or more private networks with access to and/or from the Internet; the various users 140 may interact with the DPESSM module 110 to make requests and specify various information).
However, KHANNA does not teach “wherein the resource management service is implemented as part of a same provider network as the network-based service”. Specifically, KHANNA discloses “resource management service” (Fig.1A, 110; Fig.1B, 180; Fig.3; Col.25, Ln.31-40) and “network-based service” (Fig.1A, 140, 100; Col.7, Ln.44-60; Col.8, Ln.29-31) connected by network connections. However, KHANNA does not explicitly disclose whether they are in a single/same network or plural/different networks. If they are in a single/same network, then the single network is necessarily by a same network provider and therefore meets the claim limitation “a same provider network”. If they are in plural/different networks, then KHANNA does not explicitly teach “a same provider network”.
In analogous teaching, IRIE teaches plural/different networks can either be operated by same network provider or different network providers (Fig.1, ¶ [0038-0040], The plurality of networks 1 to 3 are networks different from each other. The different networks mean those as follows. The different networks operated by different network provider (i.e. carrier). The different networks operated by the same network provider). 
Thus, given the teaching of IRIE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of plural networks by a same network provider of IRIE into KHANNA-CAO-DAKE-PERON-DOUBLEDAY for networks of “resource management service” and ““network-based service”, such that “resource management service” and “network-based service” would be implemented by a same provider network. One of ordinary skill in the art would have been motivated to do so because IRIE recognizes that it would have been an engineering design choice to implement plural networks by either a same network provider or by different network providers, namely easy substitute to each other (¶ [0038-0040], The plurality of networks 1 to 3 are networks different from each other. The different networks mean those as follows. The different networks operated by different network provider (i.e. carrier). The different networks operated by the same network provider). Additionally, the distributed computing system of the claimed invention functions properly independent of the choice of “same/different network provider” and the specification is silent of the criticality of “a same network provider”. Thus one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of networks (by the same network provider) as taught in IRIE into a known method of networks (implementing “resource management service” and “network-based service”) as taught by KHANNA-CAO-DAKE-PERON-DOUBLEDAY to yield predictable and reasonably successful results of “resource management service” and “network-based service” by the same network provider (KSR MPEP 2143).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over KHANNA-CAO-DAKE-PERON-DOUBLEDAY, in view of BONE (U.S. Patent No. 9,052,941 B1).
Per claim 8, although KHANNA teaches executing a job on the first computing resource based on a pool management event, KHANNA does not teach that the pool management event is a test event and the job is a test job. Therefore KHANNA-CAO-DAKE-PERON-DOUBLEDAY does not teach “wherein the pool management event is a test event, and wherein performing the one or more operations comprises executing one or more tests at the first computing resource”.
In analogous teaching of managing a pool of computing resources, BONE teaches receiving a testing event and responsively performing one or more tests on computing resources (Col.12, Ln.21-38, The system 340 receives and responds to client request to perform distributed testing of indicated target functionality, such as requests received from the functionality provider computing systems 370 and/or other computing systems 390. The automated operations of the system 340 may include, for each of one or more clients, selecting appropriate member computing devices to use for the distributed testing to be performed (e.g., in accordance with any conditions specified by the client in the request), configuring those selected member computing devices to perform appropriate functionality testing tasks to test target functionality of the client being provided by one or more of the functionality provider computing systems 370, initiating the performance of those functionality testing tasks by those selected member computing devices, obtaining and aggregating results of the performance of those functionality testing tasks, and assessing specified performance criteria based at least in part on those aggregated results). [Comments: also see Fig.1-3; Col.2, Ln.16-24; Col.14, Ln.26-28; Col.5, Ln.19-25; Col.15, Ln.67-Col.16, Ln.24; Col.9, Ln.42-56 for the teachings.]
Thus, given the teaching of BONE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of performing a test job on a computing resource based on a test event of BONE into performing a job on computing resource based on a pool management event of KHANNA-CAO-DAKE-PERON-DOUBLEDAY, such that a test event would be indicated and responsively a test job would be performed on a computing resource. One of ordinary skill in the art would have been motivated to do so because BONE recognizes that it would have been advantageous to utilize a pool of computing resources to execute testing jobs for users and at the same time the computing resources can earn fees as a compensation (Col.2, Ln.14-25; the provider of the online service is a client of the distributed automated functionality testing system. In addition, in at least some embodiments, the testing performed by the distributed automated functionality testing system uses a pool of numerous member computing devices that are owned or otherwise controlled by various users who are not part of the distributed automated functionality testing system or otherwise affiliated with each other, but who register the member computing devices with the distributed automated functionality testing system as being available for later use in performing testing actions, such as in return for monetary fees or other compensation). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of computing pool events and computing pool jobs (test event, test job) as taught by BONE into another known method of performing a job based on a computing pool event as taught by KHANNA-CAO-DAKE-PERON-DOUBLEDAY to yield predictable and reasonably successful results, especially given that BONE and KHANNA are in the same field of endeavor of monitoring and managing a distributed computing pool of resources to execute jobs submitted by users (KSR MPEP 2143).

Per claim 9, KHANNA further teaches “determining a failure event for at least one of the one or more [… jobs…]; and sending an indication that the first computing resource is in a failed state to the pool management” (Col.3, Ln.18-26; Col.13, Ln.55-Col.14, Ln.7; Col.34, Ln.10-39; the DPE service may automatically obtain some or all of that status information from the master node. In other embodiments, the DPE service may automatically gather other types of status information, such as directly from execution jobs executing on the cluster computing nodes, by interacting with manager modules of the DPE service that are local to various of the cluster computing nodes to determine status information for that computing node; the status information 210 includes various execution state information regarding the distributed execution of Program X, such as…has encountered one or more problems (e.g., a failure or other unavailability, a bottleneck caused by another executing program, etc.; the computing nodes may supply such output information …errors may occur that cause one or more execution jobs to fail to complete, such as due to problems with the computing node on which the execution job is being performed, due to a network connection with the computing node, due to an error in the software corresponding to performing the execution job, due to problems with input data to be used for the performance of the execution job, etc…if an irreversible error occurs, the routine…may instead attempt to complete as much of the distributed execution of the program as possible and provide incomplete final results along with an indication that the program executed is completed with errors). 
In addition, BONE further teaches jobs being “tests” (Col.12, Ln.21-38, The system 340 receives and responds to client request to perform distributed testing of indicated target functionality, such as requests received from the functionality provider computing systems 370 and/or other computing systems 390. The automated operations of the system 340 may include, for each of one or more clients, selecting appropriate member computing devices to use for the distributed testing to be performed (e.g., in accordance with any conditions specified by the client in the request), configuring those selected member computing devices to perform appropriate functionality testing tasks to test target functionality of the client being provided by one or more of the functionality provider computing systems 370, initiating the performance of those functionality testing tasks by those selected member computing devices, obtaining and aggregating results of the performance of those functionality testing tasks, and assessing specified performance criteria based at least in part on those aggregated results). [Comment: the combination and motivation is the same as that of claim 8.]	
		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANNAH S WANG/Primary Examiner, Art Unit 2454